Case: 5:19-cv-00900-JRA Doc #: 1-9 Filed: 04/22/19 1 of 5. PageID #: 86




   EXHIBIT 9
                        Case: 5:19-cv-00900-JRA Doc #: 1-9 Filed: 04/22/19 2 of 5. PageID #: 87
                         item America

                          MB Kit Systems Inc.
                          925 Glaser Pkwy
                          Akron, OH 44306
                          USA


                          Subject: Checklist for item Content
                                                                                                                          01/25/2018
                          Dear Eveline Nordhauss,
                          This checklist below shows a variety of cases where item owned content is in use by MB Kit Systems Inc.
                          Everything listed below needs to be eliminated to apply the discount communicated in the letter from
                          January 22, 2018.
                          Please note, that this list could be incomplete and could miss certain cases of misuse of the item logo or
                          item owned content. In general MB Kit System Inc. is responsible to ensure that all item owned content
                          and logos are eliminated by January 31, 2018 as communicated in the letter of January 8, 2018.
                          Sincerely,


                          Philipp Herrmann
                          VP Sales & Marketing
                          CFO


                          Checklist of item Content

                           1. item MB Building Kit Catalog: Reference, download
                              request, promotion of the catalog (print and online)
                              http://www.mbkitsystems.com/catalog.html

                           2. Drawing of KLE
                              http://www.mbkitsystems.com/catalog.html




    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772

                 Fax
     +1 301 665 9775

               E-Mail
     sales@item24.us

             Internet
   www.item24us.com                                                     Page 1 of 4

              06/2012
                        Case: 5:19-cv-00900-JRA Doc #: 1-9 Filed: 04/22/19 3 of 5. PageID #: 88
                         item America

                           3. Elimination of all pictures and drawings
                           http://www.mbkitsystems.com/about-us/t-slotted-aluminum-
                           profiles.html




                           4. Elimination of all drawings and photos
                              http://www.mbkitsystems.com/about-us/t-slot-nuts-
                              fasteners.html




                           5. Eliminate Download Request for any item catalog
                              http://www.mbkitsystems.com/file-download-
                              request.html?filename=/MB8-item-Catalog.pdf




                           6. Item North America TPS Video
                              https://www.facebook.com/MBKitSystems/videos/9219186
                              74496467/




                           7. Item North America Video
                              https://www.facebook.com/MBKitSystems/videos/9218981
                              64498518/




    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772

                 Fax
     +1 301 665 9775

               E-Mail
     sales@item24.us

             Internet
   www.item24us.com                                                  Page 2 of 4

              06/2012
                        Case: 5:19-cv-00900-JRA Doc #: 1-9 Filed: 04/22/19 4 of 5. PageID #: 89
                         item America

                           8. Eliminating any photo which shows an “item” logo on the
                              MB Kit System Facebook Page
                              https://www.facebook.com/pg/MBKitSystems/photos/?ref=
                              page_internal




                           9. Eliminating the GrayHouse Media item North America
                              Video
                              https://www.youtube.com/watch?v=wKO3-reB09c




                           10. Eliminating the GrayHouse Media item North America
                               Video
                               https://www.youtube.com/watch?v=P0odQ54yy4g




                           11. Eliminating all item North America LinkedIn Slide Shares
                               https://www.slideshare.net/itemNorthAmerica?utm_campa
                               ign=profiletracking&utm_medium=sssite&utm_source=sss
                               lideview


                           12. Eliminating all content and the profile on Local Automation
                               http://localautomation.com/profiles/item-north-
                               america.html?tab=profile

                           13. Eliminating all content and the profile on Indeed
                               https://www.indeed.com/cmp/Item-North-America-2




    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772

                 Fax
     +1 301 665 9775

               E-Mail
     sales@item24.us

             Internet
   www.item24us.com                                                    Page 3 of 4

              06/2012
                        Case: 5:19-cv-00900-JRA Doc #: 1-9 Filed: 04/22/19 5 of 5. PageID #: 90
                         item America

                           14. Eliminating all item photos, drawings, logos and content
                               on the MB Kit Systems Inc. Blog
                               http://www.mbkitsystems.com/news-
                               events/blog/entry/item-north-america-makes-linear-
                               motion-easy.html
                               Example:




                           15. Eliminating all item photos, drawings, logos and content
                               on the MB Kit Systems Inc. Blog
                               http://www.mbkitsystems.com/news-
                               events/blog/blogger/admin.html
                               Example:




                           16. Paint the roof to cover the item logo




    item America, LLC
 12105 Insurance Way
Hagerstown, MD 21740

              Phone
     +1 301 665 9772

                 Fax
     +1 301 665 9775

               E-Mail
     sales@item24.us

             Internet
   www.item24us.com                                                    Page 4 of 4

              06/2012
